       Case 3:21-cv-06319-AGT Document 1 Filed 08/17/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                           UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10
11     Orlando Garcia,                          Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: Americans With Disabilities
14     George L. Yee, in individual and         Act; Unruh Civil Rights Act
       representative capacity as Trustee of
15     The George and Rose Yee Family
       Trust UTD July 31, 2001;
16     Rose Yee, in individual and
       representative capacity as Trustee of
17     The George and Rose Yee Family
       Trust UTD July 31, 2001;
18     New Golden Daisy, Inc., a
       California Corporation
19
20               Defendants.

21
22         Plaintiff Orlando Garcia complains of George L. Yee, in individual and

23   representative capacity as Trustee of The George and Rose Yee Family Trust

24   UTD July 31, 2001; Rose Yee, in individual and representative capacity as

25   Trustee of The George and Rose Yee Family Trust UTD July 31, 2001; New

26   Golden Daisy, Inc., a California Corporation; and alleges as follows:

27
28


                                           1

     Complaint
       Case 3:21-cv-06319-AGT Document 1 Filed 08/17/21 Page 2 of 8




1      PARTIES:
2      1. Plaintiff is a California resident with physical disabilities. Plaintiff
3    suffers from Cerebral Palsy. He has manual dexterity issues. He cannot walk.
4    He uses a wheelchair for mobility.
5      2. Defendants George L. Yee and Rose Yee, in individual and
6    representative capacity as Trustee of The George and Rose Yee Family Trust
7    UTD July 31, 2001, owned the real property located at or about 1041 Stockton
8    Blvd, San Francisco, California, in July 2021.
9      3. Defendants George L. Yee and Rose Yee, in individual and
10   representative capacity as Trustee of The George and Rose Yee Family Trust
11   UTD July 31, 2001, own the real property located at or about 1041 Stockton
12   Blvd, San Francisco, California, currently.
13     4. Defendant New Golden Daisy, Inc. owned New Golden Daisy located at
14   or about 1041 Stockton Blvd, San Francisco, California, in July 2021.
15     5. Defendant New Golden Daisy, Inc. owns New Golden Daisy located at
16   or about 1041 Stockton Blvd, San Francisco, California, currently.
17     6. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein is
22   responsible in some capacity for the events herein alleged, or is a necessary
23   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
24   the true names, capacities, connections, and responsibilities of the Defendants
25   are ascertained.
26
27     JURISDICTION & VENUE:
28     7. The Court has subject matter jurisdiction over the action pursuant to 28


                                            2

     Complaint
       Case 3:21-cv-06319-AGT Document 1 Filed 08/17/21 Page 3 of 8




1    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
2    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
3      8. Pursuant to supplemental jurisdiction, an attendant and related cause
4    of action, arising from the same nucleus of operative facts and arising out of
5    the same transactions, is also brought under California’s Unruh Civil Rights
6    Act, which act expressly incorporates the Americans with Disabilities Act.
7      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
8    founded on the fact that the real property which is the subject of this action is
9    located in this district and that Plaintiff's cause of action arose in this district.
10
11     FACTUAL ALLEGATIONS:
12     10. Plaintiff went to New Golden Daisy in July 2021 with the intention to
13   avail himself of its goods or services motivated in part to determine if the
14   defendants comply with the disability access laws. Not only did Plaintiff
15   personally encounter the unlawful barriers in July 2021, but he wanted to
16   return and patronize the business again but was specifically deterred due to his
17   actual personal knowledge of the barriers gleaned from his encounter with
18   them.
19     11. New Golden Daisy is a facility open to the public, a place of public
20   accommodation, and a business establishment.
21     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
22   to provide wheelchair accessible paths of travel in conformance with the ADA
23   Standards as it relates to wheelchair users like the plaintiff.
24     13. New Golden Daisy provides paths of travel to its customers but fails to
25   provide any wheelchair accessible paths of travel.
26     14. A couple of problems that plaintiff encountered was that the ramp that
27   runs up to the entrance did not have a level landing. What is more, the ramp
28   had a slope of about 19.3%.


                                               3

     Complaint
       Case 3:21-cv-06319-AGT Document 1 Filed 08/17/21 Page 4 of 8




1      15. Plaintiff believes that there are other features of the paths of travel that
2    likely fail to comply with the ADA Standards and seeks to have fully compliant
3    paths of travel available for wheelchair users.
4      16. On information and belief, the defendants currently fail to provide
5    wheelchair accessible paths of travel.
6      17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
7    provide wheelchair accessible sales counters in conformance with the ADA
8    Standards as it relates to wheelchair users like the plaintiff.
9      18. New Golden Daisy provides sales counters to its customers but fails to
10   provide any wheelchair accessible sales counters.
11     19. One problem that plaintiff encountered was that the sales counter was
12   too high. There was no counter that was 36 inches or less in height that plaintiff
13   could use for his transactions.
14     20. Plaintiff believes that there are other features of the sales counters that
15   likely fail to comply with the ADA Standards and seeks to have fully compliant
16   sales counters available for wheelchair users.
17     21. On information and belief, the defendants currently fail to provide
18   wheelchair accessible sales counters.
19     22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
20   personally encountered these barriers.
21     23. As a wheelchair user, the plaintiff benefits from and is entitled to use
22   wheelchair accessible facilities. By failing to provide accessible facilities, the
23   defendants denied the plaintiff full and equal access.
24     24. The failure to provide accessible facilities created difficulty and
25   discomfort for the Plaintiff.
26     25. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                              4

     Complaint
       Case 3:21-cv-06319-AGT Document 1 Filed 08/17/21 Page 5 of 8




1      26. The barriers identified above are easily removed without much
2    difficulty or expense. They are the types of barriers identified by the
3    Department of Justice as presumably readily achievable to remove and, in fact,
4    these barriers are readily achievable to remove. Moreover, there are numerous
5    alternative accommodations that could be made to provide a greater level of
6    access if complete removal were not achievable.
7      27. Plaintiff will return to New Golden Daisy to avail himself of its goods or
8    services and to determine compliance with the disability access laws once it is
9    represented to him that New Golden Daisy and its facilities are accessible.
10   Plaintiff is currently deterred from doing so because of his knowledge of the
11   existing barriers and his uncertainty about the existence of yet other barriers
12   on the site. If the barriers are not removed, the plaintiff will face unlawful and
13   discriminatory barriers again.
14     28. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               5

     Complaint
       Case 3:21-cv-06319-AGT Document 1 Filed 08/17/21 Page 6 of 8




1    complaint.
2      30. Under the ADA, it is an act of discrimination to fail to ensure that the
3    privileges, advantages, accommodations, facilities, goods and services of any
4    place of public accommodation is offered on a full and equal basis by anyone
5    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
6    § 12182(a). Discrimination is defined, inter alia, as follows:
7             a. A failure to make reasonable modifications in policies, practices,
8                 or procedures, when such modifications are necessary to afford
9                 goods,    services,    facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24     31. When a business provides paths of travel, it must provide accessible
25   paths of travel.
26     32. Here, accessible paths of travel have not been provided in conformance
27   with the ADA Standards.
28     33. When a business provides sales counters, it must provide accessible


                                             6

     Complaint
       Case 3:21-cv-06319-AGT Document 1 Filed 08/17/21 Page 7 of 8




1    sales counters.
2      34. Here, accessible sales counters have not been provided in conformance
3    with the ADA Standards.
4      35. The Safe Harbor provisions of the 2010 Standards are not applicable
5    here because the conditions challenged in this lawsuit do not comply with the
6    1991 Standards.
7      36. A public accommodation must maintain in operable working condition
8    those features of its facilities and equipment that are required to be readily
9    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
10     37. Here, the failure to ensure that the accessible facilities were available
11   and ready to be used by the plaintiff is a violation of the law.
12
13   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
14   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
15   Code § 51-53.)
16     38. Plaintiff repleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
19   that persons with disabilities are entitled to full and equal accommodations,
20   advantages, facilities, privileges, or services in all business establishment of
21   every kind whatsoever within the jurisdiction of the State of California. Cal.
22   Civ. Code §51(b).
23     39. The Unruh Act provides that a violation of the ADA is a violation of the
24   Unruh Act. Cal. Civ. Code, § 51(f).
25     40. Defendants’ acts and omissions, as herein alleged, have violated the
26   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
27   rights to full and equal use of the accommodations, advantages, facilities,
28   privileges, or services offered.


                                              7

     Complaint
        Case 3:21-cv-06319-AGT Document 1 Filed 08/17/21 Page 8 of 8




1       41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
2    discomfort or embarrassment for the plaintiff, the defendants are also each
3    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
4    (c).)
5
6              PRAYER:
7              Wherefore, Plaintiff prays that this Court award damages and provide
8    relief as follows:
9            1. For injunctive relief, compelling Defendants to comply with the
10   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
11   plaintiff is not invoking section 55 of the California Civil Code and is not
12   seeking injunctive relief under the Disabled Persons Act at all.
13           2. For equitable nominal damages for violation of the ADA. See
14   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
15   and any other equitable relief the Court sees fit to grant.
16           3. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
21   Dated: August 13, 2021               CENTER FOR DISABILITY ACCESS
22
23
                                          By: _______________________
24
                                                Amanda Seabock, Esq.
25                                              Attorney for plaintiff
26
27
28


                                                8

     Complaint
